DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 5, 6, and 9–19 is/are pending.
Claim(s) 3, 4, 7, 8, and 20–23 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0175562 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 August 2022 was filed after the mailing date of the non-final Office Action on 17 June 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1, 10–13, and 16–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al. (DE 102013021549 A1, hereinafter Bachmann) in view of Kim et al. (WO 2017/082528 A1; see English language equivalent, US 2018/0159096 A1; hereinafter Kim) and Lee et al. (US 2011/0059347 A1, hereinafter Lee).
Regarding claims 1 and 2, Bachmann discloses a cell assembly (2, [0030]), comprising:
a cell frame (5) and a thermal plate (8, [0030]),
the thermal plate (8) being integrated into the cell frame (5, [0034]),
the cell frame (5) including a top wall and a bottom wall (FIG. 2, [0030]);
a lithium-ion pouch cell (6) comprising a first face and a second face opposite the first face, a positive cell terminal (7), and a negative cell terminal (7, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) being arranged at an end of the pouch cell (6, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]); and
a compression element (9, [0032]); and
the cell frame (5) being configured to receive and house the pouch cell (6) and the compression element (9) in a space defined by the thermal plate (8) and the cell frame (5, [0030]);
the thermal plate (8) including a portion which extends through a wall of the cell frame (5, [0030]); and
a wall of the cell frame (5) including geometric features for supporting corresponding placement of the positive cell terminal (7) and the negative cell terminal (7, [0031]),
the geometric features including a plurality of recesses (FIG. 2, [0031]),
the plurality of recesses being shaped to receive the positive cell terminal (7) and the negative cell terminal (7, [0031]);
wherein the thermal plate (8) are in-molded in the cell frame (5, [0034]).
Bachmann does not explicitly disclose:
bus bars;
the bus bars being integrated into the cell frame,
wherein the bus bars are in-molded in the cell frame;
wherein the cell terminals are welded to the bus bars.
Kim discloses a cell assembly (10) comprising bus bars (67a) and a cell frame (14); the bus bars (67a) being integrated into the cell frame (14, [0069]), wherein the bus bars (67a) are in-molded in the cell frame (14, [0069]); wherein cell terminals (16) are welded to the bus bars 967, [0064]) to simplify the electric connection structure of the cell assembly (see battery module, [0085]). Bachmann and Kim are analogous art because they are directed to energy storage modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cell assembly of Bachmann with the bus bars of Lim in order to simplify the electric connection structure of the cell assembly.
Modified Bachmann does not explicitly disclose:
the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell,
the thermal plate including a bottom portion which extends through the bottom wall of the cell frame; and
the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal.
Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Bachmann and Lee are analogous art because they are directed to cell assemblies. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cell terminals of Bachmann to be arranged at a top end of the pouch cell as taught by Lee and the bottom portion of the thermal plate of Bachmann to extend through the bottom wall of the cell frame as taught by Lee in order to effectively discharge heat generated from the cells while minimizing an increase in size.
Regarding claim 5, modified Bachmann discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the pouch cell (6) is secured to the thermal plate (8) by one of a supported adhesive layer and a non-supported adhesive layer, which is at least partially applied on the thermal plate (8, [0031].
Regarding claim 6, modified Bachmann discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the compression element (9) comprises at least one foam layer (FIG. 4, [0010]).
Regarding claim 11, Bachmann discloses a cell sub-module (1) comprising at least two cell assemblies (2, [0030])), each of the at least two cell assemblies (2) comprising:
a cell frame (5) and a thermal plate (8, [0030]),
the thermal plate (8) being integrated into the cell frame (5, [0034]),
the cell frame (5) including a top wall and a bottom wall (FIG. 2, [0030]);
a lithium-ion pouch cell (6) comprising a first face and a second face opposite the first face, a positive cell terminal (7), and a negative cell terminal (7, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) being arranged at an end of the pouch cell (6, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]); and
a compression element (9, [0032]); and
the cell frame (5) being configured to receive and house the pouch cell (6) and the compression element (9) in a space defined by the thermal plate (8) and the cell frame (5, [0030]);
the thermal plate (8) including a portion which extends through a wall of the cell frame (5, [0030]); and
a wall of the cell frame (5) including geometric features for supporting corresponding placement of the positive cell terminal (7) and the negative cell terminal (7, [0031]),
the geometric features including a plurality of recesses (FIG. 2, [0031]),
the plurality of recesses being shaped to receive the positive cell terminal (7) and the negative cell terminal (7, [0031]); and
the at least two cell assemblies (2) being stacked such that the thermal plate (8) of a first cell assembly (2) of the at least two cell assemblies (2) contacts the compression element (9) of an adjacent cell assembly (2) of the at least two cell assemblies (2, [0030]), and
such that the cell terminals (7) of each cell assembly (2) are arranged on a first side of the cell sub-module (1, [0030]).
Bachmann does not explicitly disclose:
bus bars;
the bus bars being integrated into the cell frame.
Kim discloses a cell assembly (10) comprising bus bars (67a) and a cell frame (14); the bus bars (67a) being integrated into the cell frame (14, [0069]) to simplify the electric connection structure of the cell assembly (see battery module, [0085]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cell assembly of Bachmann with the bus bars of Lim in order to simplify the electric connection structure of the cell assembly.
Modified Bachmann does not explicitly disclose:
the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell,
the thermal plate including a bottom portion which extends through the bottom wall of the cell frame; and
the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal.
Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cell terminals of Bachmann to be arranged at a top end of the pouch cell as taught by Lee and the bottom portion of the thermal plate of Bachmann to extend through the bottom wall of the cell frame as taught by Lee in order to effectively discharge heat generated from the cells while minimizing an increase in size.
Regarding claim 12, modified Bachmann discloses all claim limitations set forth above and further discloses a cell sub-module:
wherein the at least two cell assemblies (2) comprises three cell assemblies (2, [0030]).
Regarding claim 13, Bachmann discloses an energy storage module, comprising a housing (see battery housing, [0029]) having a thermal management feature (see cooling plate, [0030]); a plurality of cell sub-modules (1) arranged in the housing (FIG. 1, [0029]), each sub-cell module (1) comprising at least two cell assemblies (2, [0030]), each of the at least two cell assemblies (2) comprising:
a cell frame (5) and a thermal plate (8, [0030]),
the thermal plate (8) being integrated into the cell frame (5, [0034]),
the cell frame (5) including a top wall and a bottom wall (FIG. 2, [0030]);
a lithium-ion pouch cell (6) comprising a first face and a second face opposite the first face, a positive cell terminal (7), and a negative cell terminal (7, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) being arranged at an end of the pouch cell (6, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]); and
a compression element (9, [0032]); and
the cell frame (5) being configured to receive and house the pouch cell (6) and the compression element (9) in a space defined by the thermal plate (8) and the cell frame (5, [0030]);
the thermal plate (8) including a portion which extends through a wall of the cell frame (5, [0030]); and
a wall of the cell frame (5) including geometric features for supporting corresponding placement of the positive cell terminal (7) and the negative cell terminal (7, [0031]),
the geometric features including a plurality of recesses (FIG. 2, [0031]),
the plurality of recesses being shaped to receive the positive cell terminal (7) and the negative cell terminal (7, [0031]); and
the at least two cell assemblies (2) being stacked such that the thermal plate (8) of a first cell assembly (2) of the at least two cell assemblies (2) contacts the compression element (9) of an adjacent cell assembly (2) of the at least two cell assemblies (2, [0030]), and
such that the cell terminals (7) of each cell assembly (2) are arranged on a first side of the cell sub-module (1, [0030]); and
the housing comprising a plurality of cavities (see battery housing, [0029]),
each configured to receive a corresponding one of the plurality of cell sub-modules (1, [0029]),
the cavities being defined by one of at least one wall of the housing and an internal partition (3) of the housing by at least two internal partitions (3) of the housing (FIG. 1, [0029]).
Bachmann does not explicitly disclose:
bus bars;
the bus bars being integrated into the cell frame.
Kim discloses a cell assembly (10) comprising bus bars (67a) and a cell frame (14); the bus bars (67a) being integrated into the cell frame (14, [0069]) to simplify the electric connection structure of the cell assembly (see battery module, [0085]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cell assembly of Bachmann with the bus bars of Lim in order to simplify the electric connection structure of the cell assembly.
Modified Bachmann does not explicitly disclose:
the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell,
the thermal plate including a bottom portion which extends through the bottom wall of the cell frame; and
the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal.
Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cell terminals of Bachmann to be arranged at a top end of the pouch cell as taught by Lee and the bottom portion of the thermal plate of Bachmann to extend through the bottom wall of the cell frame as taught by Lee in order to effectively discharge heat generated from the cells while minimizing an increase in size.
Regarding claim 6, modified Bachmann discloses all claim limitations set forth above and further discloses an energy storage module, further comprising:
a sense line for measuring at least one of the voltage of a cell assembly of the at least two cell assemblies (2) of at least one cell sub-module (1) of the plurality of cell sub-modules (1, [0005]).
Regarding claim 17, modified Bachmann discloses all claim limitations set forth above and further discloses an energy storage module:
wherein the sense line further comprises at least one temperature sensor integrated into the sense line (see temperature measurement, [0005]).
Regarding claim 18, modified Bachmann discloses all claim limitations set forth above and further discloses an energy storage module:
wherein the housing of the energy storage module is configured to be closed by a cover element (see battery housing, [0029]).
Regarding claim 19, modified Bachmann discloses all claim limitations set forth above and further discloses an energy storage module:
wherein the energy storage module is a 12 volt lithium-ion starter battery (see start, [0030]),
the plurality of cell sub-modules (1) comprising four cell sub-modules (1, [0029]),
each of the at least two cell assemblies (2) of each of the plurality of cell sub-module comprising three cell assemblies (2, [0030]).

Claim(s) 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (DE 102013021549 A1) in view of Kim (WO 2017/082528 A1; see English language equivalent, US 2018/0159096 A1) and Lee (US 2011/0059347 A1) as applied to claim(s) 1 and 13 above, and further in view of Zhao (US 2013/0306353 A1).
Regarding claims 9, 14, and 15, modified Bachmann discloses all claim limitations set forth above, but does not explicitly disclose a cell assembly or energy storage module:
wherein the bus bars of two adjacent cell sub-modules of the plurality of cell sub-modules are connected to each other by a metallic plate such that the two adjacent cell sub-modules are electrically connected in series (FIG. 1, [0007]),
wherein the respective cell assemblies of each cell sub-module are simultaneously electrically connected in parallel to each other (FIG. 1, [0007]).
Bachmann does not explicitly disclose:
wherein the bus bars comprise a Cu-bus bar for coupling to the negative cell terminal of the pouch cell and an Al-bus bar for coupling to the positive cell terminal of the pouch cell;
wherein the bus bars of two adjacent cell sub-modules are connected to each other by a bimetallic plate; and
wherein the bus bars comprise a Cu-bus bar and an Al-bus bar, and
wherein the bimetallic plate comprises a Cu-portion for connecting to the Cu-bus bar of the negative cell terminal and
wherein the bimetallic plate further comprises an Al-portion for connecting to the Al-bus bar of the positive cell terminal.
Zhao discloses a cell assembly comprising a Cu-bus bar (144) for coupling to a negative cell terminal (126) of a pouch cell (102, [0003]) and an Al-bus bar (142) for coupling to a positive cell terminal (124) of the pouch cell (102, [0065]); a bimetallic plate (140) connecting two adjacent cell sub-modules (102); wherein bus bars (260) comprise a Cu-bus bar (260) and an Al-bus bar (262, [0065]), and wherein the bimetallic plate (140) comprises a Cu-portion (144) for connecting to a Cu-bus bar (260) of a negative terminal (126) and an Al-portion (142) for connecting to an Al-bus bar (262) of a positive terminal (124, [0065]) to reduce the interface resistance (see low interface resistance, [0060]). Lee and Zhao are analogous art because they are directed to cell assemblies. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the bus bars of modified Lee as taught by Zhao in order to reduce the interface resistance.

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
Applicants argue Kim fails to disclose bus bars integrated into the cell frame (P13/¶2). A claim must be given its broadest reasonable interpretation (i.e., BRI) consistent with the specification as it would be interpreted by one of ordinary skill in the art. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning. See MPEP § 2173.01. The definition of "integrate" is combine (one thing) with another so that they become a whole (e.g., "integrate." In New Oxford American Dictionary). Kim discloses the bus bars (67), the ICB housing (20), and the cell frame (14) are combined with another so that the become a whole (FIG. 2, [0052]). Therefore, Kim discloses bus bars integrated into the cell frame.
Applicants argue the bus bars are inserted/embedded into the ICB housing that is not the claimed cell frame (P13/¶2). It is noted that the features upon which applicant relies (i.e., the bus bars are inserted/embedded into the cell frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A claim must be given its BRI consistent with the specification as it would be interpreted by one of ordinary skill in the art. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning. See MPEP § 2173.01. The definition of "integrate" is combine (one thing) with another so that they become a whole (e.g., "integrate." In New Oxford American Dictionary). The plain meaning of "integrate" does not require inserting or embedding. Kim discloses the bus bars (67), the ICB housing (20), and the cell frame (14) are combined with another so that the become a whole (FIG. 2, [0052]). Therefore, Kim discloses bus bars integrated into the cell frame.
Applicants argue Kim's bus bars are on the ICB housings (P14/¶1). Kim discloses the bus bars (67) are also on the cell frame (14, FIG. 2). The plain meaning of "integrate" does not require elements to be directly adjacent or in contact. Therefore, Kim's bus bars are on the cell frame.
Applicants argue Kim's bus bars are not integrated into Kim's cartridges (P14/¶1). Kim discloses bus bars integrated into a cell frame as detailed above.
Applicants argue Kim's disclosure of a "an ICB housing 20 which includes a power terminal 63 connected with external electric devices and a bus bar 67 electrically connecting the electrode lead 16 with the power terminal 63" fails to disclose Applicant's claimed arrangement of bus bars integrated into the cell frame (P14/¶2). Kim's disclosure of a "an ICB housing 20 which includes a power terminal 63 connected with external electric devices and a bus bar 67 electrically connecting the electrode lead 16 with the power terminal 63" when the ICB housing (20) is combined with the cartridge stack (14) so that they become a whole discloses Applicant's claimed arrangement of bus bars integrated into the cell frame based on the BRI. Therefore, Kim's disclosure of a "an ICB housing 20 which includes a power terminal 63 connected with external electric devices and a bus bar 67 electrically connecting the electrode lead 16 with the power terminal 63" discloses Applicant's claimed arrangement of bus bars integrated into the cell frame.
Applicants argue Lee fails to cure the deficiencies of Bachmann and Kim with respect to Applicant's claimed arrangement of bus bars integrated into the cell frame (P14/¶2). Kim is not deficient as detailed above.
Applicants argue Bachmann fails to disclose Applicant's claimed arrangement of "a negative cell terminal, the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell, the positive cell terminal and the negative cell terminal each being pre- bent substantially at a right angle respective to the first face of the pouch cell" and "the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal, the geometric features including a plurality of recesses, the plurality of recesses being shaped to receive the positive cell terminal and the negative cell terminal" (P15/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). These features as suggested by the combination of Bachmann and Lee. Bachmann discloses a lithium-ion pouch cell (6) comprising a first face and a second face opposite the first face, a positive cell terminal (7), and a negative cell terminal (7, [0030]), the positive cell terminal (7) and the negative cell terminal (7) being arranged at an end of the pouch cell (6, [0030]), the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]); and a wall of the cell frame (5) including geometric features for supporting corresponding placement of the positive cell terminal (7) and the negative cell terminal (7, [0031]), the geometric features including a plurality of recesses (FIG. 2, [0031]), the plurality of recesses being shaped to receive the positive cell terminal (7) and the negative cell terminal (7, [0031]). Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Therefore, the combination of Bachmann and Lee discloses Applicant's claimed arrangement of "a negative cell terminal, the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell, the positive cell terminal and the negative cell terminal each being pre- bent substantially at a right angle respective to the first face of the pouch cell" and "the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal, the geometric features including a plurality of recesses, the plurality of recesses being shaped to receive the positive cell terminal and the negative cell terminal."
Applicants argue Bachmann fails to disclose that the positive cell terminal and negative cell terminal are each pre-bent substantially at a right angle (P15/¶2). Bachmann discloses the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]). Therefore, Bachmann discloses that the positive cell terminal and negative cell terminal are each pre-bent substantially at a right angle.
Applicants argue there is no teaching or suggestion in Bachmann of the terminals being pre-bent (P15/¶2). It is noted that the features upon which applicant relies (i.e., when the terminals are bent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A claim must be given its BRI consistent with the specification as it would be interpreted by one of ordinary skill in the art. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning. See MPEP § 2173.01. The prefix "pre-" is defined as before (in time, place, order, degree, or importance) (e.g., "pre-." In New Oxford American Dictionary). Nothing in the claims nor the specification indicate prior to what the terminal are "pre-bent." As such, the term "pre-bent" is properly construed as bent because a bent element is inherently bent prior to something. Further, Bachmann discloses the terminals are bent prior to final assembly of the cell block (FIG. 2, [0031]). Therefore, there is a teaching and suggestion in Bachmann of the terminals being pre-bent.
Applicants argue Bachmann discloses the conductors 7 are only bent after they are inserted into the cell holder 5 (P15/¶2). It is noted that the features upon which applicant relies (i.e., the terminal are bent before they are inserted into the cell frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nothing in the claims nor the specification indicate prior to what the terminal are "pre-bent." As such, the term "pre-bent" is properly construed as bent because a bent element is inherently bent prior to something. Further, Bachmann discloses the terminals are bent prior to final assembly of the cell block (FIG. 2, [0031]). Therefore, Bachmann disclose the conductors 7 being pre-bent.
Applicants argue Bachmann fails to achieve a benefit of Applicant's claimed arrangement, in which “the cell terminals of the pouch cell can be pre-bent such as to contact the bus bars and the electrical conduct can be ensured in an easy and cost efficient manner (P16/¶1). Bachmann discloses an arrangement that simplifies assembly and reduces costs (e.g., [0015]). Therefore, Bachmann achieves a benefit of the electrical conduct can be ensured in an easy and cost efficient manner.
Applicants argue Kim and Lee are not cited as disclosing this feature, and thus the combination of Bachmann, Kim, and Lee fails to render obvious this feature of Applicant's claimed arrangement (P16/¶2). Bachmann discloses this feature as detailed above. Therefore, the combination of Bachmann, Kim, and Lee render obvious this feature of Applicant's claimed arrangement.
Applicants Bachmann fails to disclose the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell and the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal (P18/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). These features as suggested by the combination of Bachmann and Lee. Bachmann discloses a lithium-ion pouch cell (6) comprising a first face and a second face opposite the first face, a positive cell terminal (7), and a negative cell terminal (7, [0030]), the positive cell terminal (7) and the negative cell terminal (7) being arranged at an end of the pouch cell (6, [0030]), the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]); and a wall of the cell frame (5) including geometric features for supporting corresponding placement of the positive cell terminal (7) and the negative cell terminal (7, [0031]), the geometric features including a plurality of recesses (FIG. 2, [0031]), the plurality of recesses being shaped to receive the positive cell terminal (7) and the negative cell terminal (7, [0031]). Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Therefore, the combination of Bachmann and Lee discloses Applicant's claimed arrangement of "a negative cell terminal, the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell, the positive cell terminal and the negative cell terminal each being pre- bent substantially at a right angle respective to the first face of the pouch cell" and "the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal, the geometric features including a plurality of recesses, the plurality of recesses being shaped to receive the positive cell terminal and the negative cell terminal."
Applicants argue Lee fails to cure the deficiencies of Bachmann (P18/¶1). Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Therefore, Lee cures the deficiencies of Bachmann.
Applicants argue Lee merely discloses that "heat dissipation members 502 may be located at the top of the battery cell stack as in the battery module 400a of FIG. 13" (P18/¶1). Claim 1 recites inter alia "the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell" and "a bottom portion which extends through the bottom wall of the cell frame." Paragraph [0043] of the instant specification discloses relative positions for elements are not limiting embodiments to either of a horizontal or vertical stack orientation. The proper interpretation based on the specification of the above-mentioned limitations is the positive cell terminal and the negative cell terminal are on an opposite side of the pouch cell from the bottom portion of thermal plate. Lee discloses a heat dissipation member (502) is opposite a positive cell terminal (120) and a negative cell terminal (130, [0111]). Therefore, Lee discloses the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell" and "a bottom portion which extends through the bottom wall of the cell frame."
Applicants argue the Office Action appears to conflate Lee's heat dissipation element 500 with Lee's positive cell terminal 140 and negative cell terminal 120 (P19/¶1). The Office action consistently uses the reference character 502 for a thermal plate and reference character 120 for a positive cell terminal and reference character 130 for a negative cell terminal. Therefore, the Office Action does not conflate Lee's heat dissipation element 500 with Lee's positive cell terminal 140 and negative cell terminal 120.
Applicants argue Lee consistently describes and depicts the positive/negative terminals as located at the sides of cell frame 300 (P19/¶1). Paragraph [0043] of the instant specification discloses relative positions for elements are not limiting embodiments to either of a horizontal or vertical stack orientation. The proper interpretation based on the specification of the above-mentioned limitations is the positive cell terminal and the negative cell terminal are on an opposite side of the pouch cell from the bottom portion of thermal plate. Lee discloses a heat dissipation member (502) is opposite a positive cell terminal (120) and a negative cell terminal (130, [0111]). Therefore, Lee discloses the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell" and "a bottom portion which extends through the bottom wall of the cell frame."
Applicants argue only Lees heat dissipation element 500 is shown or described as arranged at the top wall of the frame (P19/¶1). Lee discloses and suggests the positive cell terminal and the negative cell terminal are at a top wall of a frame as detailed above.
Applicants argue dependent claims 2, 5, 6, 10, 12, and 16–19 are allowable because they depend either directly or indirectly from one or another of the independent claims (P20/¶1). The independent claims are not allowable as detailed above.
Applicants argue dependent claims 2, 5, 6, 10, 12, and 16–19 recite additional limitations which are not disclosed or suggested by the art of record (P20/¶1). The additional limitations of claims 2, 5, 6, 10, 12, and 16–19 are disclosed and suggested by the art of record as detailed above.
Applicants argue Zhao does not cure the deficiencies of Bachmann, Kim, and Lee (P20/¶3). Bachmann, Kim, and Lee are not deficient as detailed above.
Applicants argue claims 9, 14, and 15 are allowable by virtue of their dependency from an allowable claim (P20/¶3). The independent claims are not allowable as detailed above.
Applicants argue dependent claims 9, 14, and 15 recite additional limitations which are not disclosed or suggested by the art of record (P20/¶3). The additional limitations of claims 9, 14, and 15 are disclosed and suggested by the art of record as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2018/0212215 A1) discloses a bus bar (151) integrated into a cell frame (110, [0066]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725